     Case 8:20-cv-00647-SPF Document 31 Filed 08/20/21 Page 1 of 9 PageID 845




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

JODY LANE o/b/o R.W.,

               Plaintiff,

v.                                                           Case No. 8:20-cv-647-SPF

COMMISSIONER OF SOCIAL SECURITY,

            Defendant.
______________________________________/

                                            ORDER

        Plaintiff, Jody Lane, filed this action on behalf of her minor son, R.W., seeking judicial

review of the final decision terminating Plaintiff R.W.’s period of disability and supplemental

security income (SSI) benefits. See 42 U.S.C. § 405(g). As the Administrative Law Judge’s

(“ALJ”) decision was not based on substantial evidence and failed to employ proper legal

standards, the Commissioner’s decision is reversed.

        I.     Procedural Background

        Plaintiff filed an application on behalf of her minor son, R.W., for a period of disability

and SSI benefits, alleging disability since March 21, 2010 (Tr. 77). In a decision dated October

28, 2011, an ALJ found that R.W. had been under a disability as defined in the Social Security

Act since March 21, 2010 (Tr. 77-82). Years later, in accordance with its regulations, the

Social Security Administration (SSA) re-evaluated Plaintiff’s entitlement to benefits. See 20

C.F.R. § 416.994a(a). The SSA determined that, as of April 29, 2016, Plaintiff was no longer

disabled (Tr. 107-117). Plaintiff then requested an administrative hearing (Tr. 133). Per

Plaintiff’s request, the ALJ held a hearing at which Plaintiff appeared and testified (Tr. 7-32).


                                                 1
  Case 8:20-cv-00647-SPF Document 31 Filed 08/20/21 Page 2 of 9 PageID 846




Following the hearing, the ALJ issued an unfavorable decision finding R.W.’s disability

ended on April 16, 2019 (Tr. 10-26). Subsequently, Plaintiff requested review from the

Appeals Council, which the Appeals Council denied (Tr. 1-3). Plaintiff then timely filed a

complaint with this Court (Doc. 1). The case is now ripe for review under 42 U.S.C. §

1383(c)(3).


       II.    Factual Background and the ALJ’s Decision

       R.W. was born on October 18, 2005, and was a preschooler on March 21, 2010, the

alleged disability onset date (Tr. 80). In a decision dated October 28, 2011, an ALJ found

R.W. suffered from the severe impairments of developmental delay, mood disorder, and

anxiety disorder that functionally equalled the severity of the Listings of Impairments (20

C.F.R. 416.922a) (Tr. 80). The ALJ found R.W.’s impairments caused marked limitations in

his ability to interact and relate to others and his ability to care for personal needs (Tr. 80).

Thereafter, in accordance with the statutory requirement that a child’s continued entitlement

to benefits must be reviewed periodically, a SSA hearing officer found that R.W. experienced

medical improvement since the October 28, 2011 ALJ final decision, known as the

“comparison point decision” or “CPD” (Tr. 107-117). Plaintiff challenged this decision at

the administrative level. After an administrative hearing, a different ALJ found that “[s]ince

April 29, 2016, the impairments that the claimant had at the time of the CPD have not

functionally equaled the Listings of Impairments” (Tr. 15). The ALJ made this finding after

determining the degree of Plaintiff’s limitations in each of six functional domains (explained

in the next section). At CPD, the ALJ had opined that R.W.’s impairments resulted in

marked limitations in the domains of interacting and relating with others and caring for

himself; upon review the second ALJ opined that since April 29, 2016, he only has marked
                                               2
    Case 8:20-cv-00647-SPF Document 31 Filed 08/20/21 Page 3 of 9 PageID 847




limitation in the domain of interacting and relating to others (Tr. 25). Consequently, the ALJ

concluded R.W. was no longer disabled and terminated R.W.’s benefits. The Appeals Council

denied review (Tr. 1-3). Plaintiff, having exhausted her administrative remedies, filed this

action.

          III.   Legal Standard

          Similar to the approach taken with adults, the Commissioner assesses child disability

claims under a sequential analysis. 20 C.F.R. § 416.924(a). The first step is to determine

whether the child is actually working at substantial gainful activity. 20 C.F.R. § 416.924(b).

If not, the second step asks whether the child has a severe impairment. 20 C.F.R. § 416.924(c).

If he does not, the child is considered not disabled. Id. If there is a severe impairment, the

third (and final) step in the analysis is to determine whether the child has an impairment that

meets, medically equals, or functionally equals, a set of criteria in the Listing of Impairments

in Appendix 1. 20 C.F.R. § 416.924(d).

          For both adult and children, a claimant’s continued entitlement to disability benefits

must be reviewed periodically. 20 C.F.R. § 416.994a(a). When an ALJ is determining

whether a child’s disability has ended, the regulations mandate following a different

sequential inquiry that focuses on medical improvement. See 20 C.F.R. § 416.994a(a)(1).

First, the ALJ must determine if the claimant has experienced medical improvement since his

last CPD.1       Id.   Medical improvement is any decrease in the medical severity of the



1
  In a cessation of benefits case, the burden is on the Commissioner to prove that the claimant
is no longer disabled as of the cessation date because the claimant has experienced “medical
improvement.” Olivo v. Colvin, No. 6:16-cv-259-Orl-40JRK, 2017 WL 708743, at *2 (M.D.
Fla. Jan. 30, 2017); see Townsend v. Comm’r of Soc. Sec., No. 6:13-cv-1783-Orl-DAB, 2015 WL
777630, at *3 (M.D. Fla. Feb. 24, 2015).

                                                3
   Case 8:20-cv-00647-SPF Document 31 Filed 08/20/21 Page 4 of 9 PageID 848




impairments that were present and documented in the CPD. 20 C.F.R. § 916.994a(c). If

there has been no medical improvement, then the claimant’s disability continues unless an

exception to medical improvement applies. If there has been medical improvement, the ALJ

proceeds to step two. 20 C.F.R. § 916.994a(b).

           At step two, if the CPD determined the claimant was disabled based on an impairment

meeting or medically equaling a listing (as is the case here), the ALJ must determine if the

claimant’s impairments now meet or medically equal that same listing (as it was written at

the time of the CPD). 20 C.F.R. § 916.994a(b)(2).            If they do, the claimant’s disability

continues unless an exception to medical improvement applies. If they do not, the ALJ must

determine if the impairments that formed the basis of the CPD now functionally equal a

listing.

           For a child’s impairments to functionally equal a listing, the child’s impairments must

result in “marked” limitations in two domains of functioning or an “extreme” limitation in

one domain. 20 C.F.R. § 416.926a. A child has a “marked” limitation in a domain when his

impairment(s) interferes seriously with his ability to independently initiate, sustain, or

complete activities.      20 C.F.R. § 416.926a(e)(2).      A “marked” limitation is more than

moderate, but less than extreme. Id. A child has an “extreme” limitation when the child’s

impairment interferes very seriously with his ability to initiate, and the limitation is “more

than marked.” 20 C.F.R. § 416.926a(e)(3). An extreme limitation is assigned only to the

worst limitations, but does not necessarily mean a total lack or loss of ability to function. Id.

           In assessing functional equivalence, the fact finder considers the child’s functioning in

six domains: 1) acquiring and using information; 2) attending and completing tasks; 3)

interacting and relating with others; 4) moving about and manipulating objects; 5) caring for
                                                   4
  Case 8:20-cv-00647-SPF Document 31 Filed 08/20/21 Page 5 of 9 PageID 849




himself; and 6) health and physical well-being. 20 C.F.R. § 416.926a(b)(1). If a child shows

medical improvement, and his impairment that forms the basis of the CPD now functionally

equals the listing, then his disability continues. 20 C.F.R. §§ 416.926a, 416.994a(b). If there

is no functional equivalence, the ALJ proceeds to step three.

       At step three, the ALJ must determine if the claimant is disabled under the regulations

applicable to children, considering all the impairments the claimant has at present, including

any that were not considered in the CPD. 20 C.F.R. § 416.994a(b)(3). This involves utilizing

the sequential analysis applicable to children as stated in the first paragraph of this section.

As with claims by adults, a determination by the Commissioner that a child is not disabled

must be upheld if it is supported by substantial evidence. 42 U.S.C. § 405(g). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consolidated Edison Co.

v. NLRB, 305 U.S. 197, 229 (1938)). Under the substantial evidence test, “findings of fact

made by administrative agencies ... may be reversed ... only when the record compels a

reversal; the mere fact that the record may support a contrary conclusion is not enough to

justify a reversal of the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th

Cir. 2004) (en banc), cert. denied, 544 U.S. 1035 (2005).

       IV.     Analysis

       The only issue is whether the ALJ erred by finding medical improvement. Plaintiff

argues the ALJ’s conclusion that R.W. experienced medical improvement between October

28, 2011 (the date of his CPD), and April 29, 2016 (his disability cessation date as determined

by the agency) is not supported by substantial evidence. The Commissioner disagrees, stating

substantial evidence supports the ALJ’s finding of medical improvement.                    Upon
                                                5
  Case 8:20-cv-00647-SPF Document 31 Filed 08/20/21 Page 6 of 9 PageID 850




consideration, this Court finds that because the ALJ failed to compare the pre-CPD evidence

with the post-CPD evidence, her conclusion that R.W.’s disability ceased is not supported by

substantial evidence.

       To determine if there has been medical improvement, the Commissioner must

compare the medical evidence supporting the most recent final decision holding that the

claimant is disabled with new medical evidence. McAulay v. Heckler, 749 F.2d 1500, 1500

(11th Cir. 1985); Klaes v. Comm’r of Soc. Sec. Admin., 499 F. App’x 895, 896 (11th Cir. 2012);

see 20 C.F.R. § 416.994a(b)(1). A cursory comparison is insufficient. “The ALJ must ‘actually

compare the previous and current medical evidence to show that an improvement occurred.’”

Klaes, 499 F. App’x at 896 (quoting Freeman v. Heckler, 739 F.2d 565, 566 (11th Cir. 1984). “If

the ALJ fails to evaluate the prior medical evidence and make such a comparison, we must

“reverse and remand for application of the proper legal standard.’” Id. (quoting Vaughn v.

Heckler, 727 F.2d 1040, 1043 (11th Cir. 1984)).

       Here, in finding medical improvement, the ALJ failed to engage in the proper

comparison of the original medical evidence and new medical evidence.              Rather, in

concluding that as of April 29, 2016 R.W. experienced a “decrease in medical severity of the

impairments present at the time of the CPD,” the ALJ relied only on post-CPD records from

November 2012 through 2018, belying the Commissioner’s argument that the ALJ conducted

a meaningful review of the old and the new evidence. The ALJ referred to the CPD at the

outset of her decision (Tr. 13), indicating that at the time of the CPD, the claimant had the

medically determinable impairments of “developmental delay, mood disorder, and anxiety

disorder” that were “found to functionally equal the listings (20 C.F.R. 416.924(d) and

416.926a)” (Tr. 13-14). However, the ALJ discussed only the medical evidence from 2012
                                              6
    Case 8:20-cv-00647-SPF Document 31 Filed 08/20/21 Page 7 of 9 PageID 851




through 2016, and not the previous medical evidence that supported the final agency decision

finding R.W. disabled. The ALJ’s cursory statements that R.W. previously received speech

therapy due to a developmental delay and that he was discharged from therapy in November

2012 due to improvement are insufficient (Tr. 14). Similarly, the ALJ’s detailed discussion

of fourth grade teacher Holly Stapleton’s assessment fails to support her conclusion that

R.W.’s behavior had improved (Tr. 14). 2 The ALJ also referred to a report from R.W.’s

mother that indicated R.W. was no longer in psychiatric treatment; a September 2014

discharge record from The Centers showing R.W. “still had anxiety and frustration issues,

but was less aggressive and was maturing”; a 2015 teacher questionnaire that indicated R.W.

worked at grade level, did not receive the assistance of an individual education plan, and

earned mainly A’s and B’s; and to a 2016 psychological consultative exam that showed R.W.

had mild speech articulation problems but could easily be understood, had appropriate

hygiene and grooming, was not hyperactive, and had relevant, coherent, and organized

thoughts (Tr. 15). All of these sources pertain to the post-CPD timeframe. As a result, the

ALJ’s conclusion that “… the medical evidence indicates that there has been medical

improvement to claimant’s conditions since the CPD, as the evidence shows that the claimant

is able to sustain adequate concentration, pace and persistence and is of average intelligence”



2
 The ALJ indicated Stapleton reported R.W.’s reading, writing, and written language skills were
above fourth grade level and, he had no problems acquiring and using information, moving about
and manipulating objects, and he had only a slight to obvious problem waiting to take turns,
changing activities, organizing, and working without distracting others (Tr. 14). The ALJ also
indicated Stapleton reported R.W. “had no problems paying attention when spoken to, sustaining
attention and concentration, focusing, and refocusing, carrying out single and multistep
instructions, completing class and homework, completing work accurately without careless
mistakes, and working at a reasonable pace” (Tr. 14). And the ALJ noted that Stapleton “assessed
that the claimant was very capable and exceled in all subjects, but had difficulty with organization
and following directions, which could all be disruptive” (Tr. 14-15).
                                                 7
  Case 8:20-cv-00647-SPF Document 31 Filed 08/20/21 Page 8 of 9 PageID 852




(Tr. 15) is flawed. Without reviewing earlier medical records, it is impossible for the ALJ to

have properly determined that “medical improvement occurred as of April 29, 2010” (Tr. 14).

Unfortunately, the ALJ’s mere reference to the CPD does not equate to a comparison of the

original medical evidence and the new medical evidence required to make a finding of medical

improvement. See Freeman, 739 F.2d at 566; Soto v. Comm’r of Soc. Sec., No. 5:19-cv-568-Oc-

MAP, 2020 WL 4048210, at *2 (M.D. Fla. July 20, 2020) (reversing and remanding ALJ’s

decision for failure to compare medical evidence, noting ALJ’s mentioning of plaintiff’s CPD

did not equate to a comparison of original medical evidence to new medical evidence required

to find medical improvement); Jasper v. Colvin, No. 8:16-cv-727-T-23AEP, 2017 WL 655528,

at *4 (M.D. Fla. Jan. 31, 2017) (report and recommendation), adopted at 2017 WL 638389

(Feb. 16, 2017).

       The ALJ did not substantively compare the prior and current medical evidence to

determine whether it showed changes in the symptoms, signs, or laboratory findings

associated with R.W.’s impairments, as required by 20 C.F.R. § 416.994a(c) and Eleventh

Circuit precedent. In fact, she could not have because the only records in the administrative

record that pre-date the CPD are from Dr. Ira Fialko, R.W.’s pediatrician dated October 26,

2010 through February 19, 2016 (Ex. B5F). The record does not contain any treatment

records from R.W.’s speech-language therapist, occupational therapist, physical therapists, or

mental health therapists, nor does it contain any teacher assessments pre-dating the CPD.

Accordingly, the Commissioner has not met his burden of proving R.W. is no longer disabled.

Given that the ALJ’s decision did not apply the proper legal standards, the decision of the

Commissioner is reversed and remanded for further administrative proceedings to apply the

proper legal standards in determining whether Plaintiff experienced medical improvement.
                                              8
  Case 8:20-cv-00647-SPF Document 31 Filed 08/20/21 Page 9 of 9 PageID 853




        V.     Conclusion

        Accordingly, after consideration, it is hereby

        ORDERED:

         1. The decision of the Commissioner is reversed and remanded for further

administrative proceedings.

         2. The Clerk is directed to enter final judgment in favor of the Plaintiff and close the

case.

        ORDERED in Tampa, Florida on August 20, 2021.




                                               9
